CLYDE "ED" SNIFFEN, JR.
ACTING ATTORNEY GENERAL

Janell M. Hafner (Alaska Bar No. 0306035)
Chief Assistant Attorney General
Department of Law
PO Box 110300
Juneau, AK 99811-0300
Telephone: (907) 465-4167
Facsimile: (907) 465-2520
Email: janell.hafner@alaska.gov
Attorney for Defendant State of Alaska

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

MIKE TOYUKAK, et al.,                       )
                                            )
              Plaintiffs,                   )   Case No.: 3:13-cv-00137-SLG
                                            )
v.                                          )
                                            )
KEVIN MEYER, et al.,                        )   [PROPOSED] ORDER GRANTING
                                            )   UNOPPOSED MOTION FOR
              Defendants.                   )   EXTENSION OF TIME TO
                                            )   RESPOND

      Having considered the Division’s Unopposed Motion for Extension of Time to

Respond, IT IS SO ORDERED:

      The motion is GRANTED and the Division shall respond to the plaintiffs’ Motion

to Extend Stipulated Judgment and Order by February 24, 2021.

      DATED ________________________________, 2021 at Anchorage, Alaska



                                       ___________________________
                                       Honorable Sharon L. Gleason
                                       U.S. District Court Judge


      Case 3:13-cv-00137-SLG Document 312-1 Filed 01/12/21 Page 1 of 1
